WIGGINTON, Judge.
Appellant appeals his conviction, after jury trial, of attempted escape and also challenges his 15-year sentence. We affirm his conviction but vacate his sentence and remand for resentencing since a score-sheet was not prepared in this case for consideration by the trial judge. As recognized in Holton v. State, 573 So.2d 284 (Fla.1991), Florida Rule of Criminal Procedure 3.701(d)(1) provides that a scoresheet shall be prepared and that any sentence must be imposed based on the scoresheet that has been reviewed by the trial judge. See also Brooks v. State, 505 So.2d 639 (Fla. 1st DCA 1987). Therefore, we vacate appellant’s sentence and remand for resen-tencing after preparation of a scoresheet which is considered by the trial judge.
ERVIN, J., and WENTWORTH, Senior Judge, concur.